IN RE: State of Louisiana; — Plaintiffs); Applying for Supervisory and/or Remedial Writs; to the Court of Appeal, Fourth Circuit, Number 98KW-1314; Parish of Orleans Criminal District Court Div. “A” Number 368-673.
Writ granted. The district court’s last and definitive ruling did not grant Johnson á new trial under La.C.Cr.P. art. 851 but instead granted a post-verdict judgment of acquital under La.C.Cr.P. art. 821. However, it did so in error by invading the province of the jury and discounting testimony the jurors evidently believed. State v. Mussall, 523 So.2d 1305, 1310 (La.1988). Because a rational juror could have found that the state proved all the elements of *274the offense beyond a reasonable doubt, Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); State v. Captville, 448 So.2d 676, 678 (La.1984), the ruling of the court of appeal vacating the post-judgment verdict of acquittal is affirmed. However, because the trial court did not grant defendant a new trial, the ruling of the court of appeal affirming the supposed grant of a new trial is vacated and set aside. The case is remanded to the district court for a ruling on defendant’s motion for a new trial.
CALOGERO, C.J. not on panel.